Citation Nr: 0426070	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-05 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim.

The record reflects that the veteran had requested a Board 
hearing in conjunction with his appeal, and that such a 
hearing was scheduled for July 2004.  However, the veteran 
failed to appear for this hearing.  Accordingly, his request 
for a Board hearing is deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(d), 20.704(d).

For the reasons stated below, the Board finds that additional 
development is warranted in the instant case.  Therefore, 
this appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in April and August 2002, 
which was clearly before the September 2002 rating decision 
that is the subject of this appeal.  Collectively, this 
correspondence addressed the requirements for a grant of 
service connection, identified the risk factors for the 
development of hepatitis C, informed the veteran of what 
information and evidence he must submit, and what information 
and evidence will be obtained by VA.  Although the veteran's 
representative contended in a September 2004 statement that 
the notice provided to the veteran was inadequate because VA 
did not specifically inform the veteran that he should "give 
us everything you've got," both the April 2002 and August 
2002 correspondence stated, in part, that he should tell VA 
about any additional evidence that he wanted VA to get for 
him, and/or send the evidence VA needed as soon as possible.  
As such, the RO did inform the veteran of the need to submit 
any evidence in his possession that was relevant to the case.  
Therefore, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as pertinent case law.  Thus, the duty to notify 
appears to have been satisfied.

However, for the reasons stated below, the Board finds that a 
remand is required in order to comply with the duty to 
assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the August 2002 correspondence, the RO noted that the 
medical community recognized several risk factors for 
hepatitis C, including: organ transplant before 1992; 
transfusions of blood or blood products before 1992; 
hemodialysis; accidental exposure to blood by health care 
workers (to include combat medic or corpsman); intravenous 
drug use or intranasal cocaine use; high risk sexual 
activity; as well as other direct percutaneous (through the 
skin) exposure to blood such as by tattooing, body piercing, 
acupuncture with non-sterile needles, and shared toothbrushes 
or shaving razors.

The veteran has contended that his risk factor was a blood 
transfusion that occurred during in-service surgery.  His 
service medical records confirm that he had surgery in 
September 1964 due to a kidney stone, but it does not appear 
from the records that he had a blood transfusion at that 
time.  Further, as noted by his representative in the 
September 2004 statement, records from February 1963 reflect 
that following a sexual contact he developed an ulcer on his 
glands, as well as an inguinal node and dysuria.  Moreover, 
the representative contended that an examination was required 
in the instant case to specifically address the etiology of 
the veteran's hepatitis C.  The representative noted that 
while a July 2002 VA genitourinary examination diagnosed 
hepatitis C, no opinion was promulgated at that time as to 
the etiology of the disability, and that the examiner stated 
that no claims folder was available for review.

In the instant case, the Board concurs that an examination is 
necessary for a full and fair adjudication of the veteran's 
claim of service connection for hepatitis C.  See 38 C.F.R. 
§ 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  Accordingly, 
this case will be remanded for such an examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Additionally, the Board notes that the veteran receives 
Social Security Disability benefits.  Although some 
information from the Social Security Administration (SSA) is 
of record, the medical evidence utilized by SSA in making its 
determination is not.  As the veteran has reported to the VA 
examiner that he was initially noted to have hepatitis C in 
1985 while hospitalized for a motor vehicle accident, and the 
available report from SSA notes a medical record from this 
time frame was considered, such information could be relevant 
to the claim.   Thus, on remand, the RO should request, from 
SSA, the medical records utilized in making its disability 
determination in 1987.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his hepatitis 
C since his period of active service.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

3.  After obtaining any the above records 
to the extent possible, the veteran 
should be afforded an examination to 
determine the etiology of his hepatitis 
C.  The claims folder should be made 
available to the examiner for review 
before the examination.  A detailed 
history of pertinent symptoms and risk 
factors should be obtained from the 
veteran, and all indicated tests or 
studies should be completed.

The examiner must express an opinion as 
to whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's hepatitis C is causally related 
to active service, to include his 
treatment following a sexual contact in 
February 1963 and/or his surgery for 
kidney stones in 1964.

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained since 
the RO last reviewed this claim in January 2004, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




